Fish, J.
1. As decided by this court' in the case of Bethune v. Wells, 94 Ga. 486, “a single stockholder in a corporation aggregate can not, without suing in behalf of all the interested stockholders and allowing them to become coparties, maintain an action against the directors for misfeasance or nonfeasance in their official conduct, whereby the income or earnings of the corporation, and consequently the value of the plaintiff’s stock, were less than they otherwise would have been.” In the present case the plaintiff undertook, in his own name and right, to bring just such an action as that above indicated, without joining with himself, as coplaintiffs, other interested stockholders or suing in their behalf. It *580follows, therefore, that as to at least one essential and controlling point,, the case at bar is governed by the decision in the case just cited.
Argued February 1,
Decided March 2, 1898.
Equitable petition. Before Judge Felton. Bibb superior court. April term, 1897.
Gustin, Guerry & Hall, for plaintiff.
Anderson, Anderson & Grace, for defendants.
2. Even if the petition had been amended by making the corporation a party defendant, it would still have been fatally defective, and consequently there was no error in sustaining the defendants’ demurrer.

Judgment affirmed,.


All the Justices concurring.